  Case 19-40366               Doc 23         Filed 05/15/19 Entered 05/15/19 13:43:37     Desc Main
                                               Document     Page 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA

In Re:                                                              Chapter 7

Shawntia Genee Chester,                                             BKY 19-40366

                    Debtor.


                                                       ORDER


         At Minneapolis, Minnesota, May 15, 2019.

         The United States Trustee's motion to dismiss this chapter 7 case under 11 U.S.C.

§707(b)(1), based on the totality of circumstances under 11 U.S.C. §707(b)(3) is before the

court.

         For reasons stated orally and recorded in open court,

          IT IS ORDERED:

         This case is dismissed under 11 U.S.C. § 707(b)(1).




                                                             /e/ Kathleen H. Sanberg
                                                             _____________________________
                                                             Kathleen H. Sanberg
                                                             Chief United States Bankruptcy Judge




 NOTICE OF ELECTRONIC ENTRY AND
 FILING ORDER OR JUDGMENT
 Filed and Docket Entry made on 05/15/2019
 Lori Vosejpka, Clerk, by LH
